UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
                                                                   :             3/16/2020
 CHAIM GORDON,                                                     :
                                              Plaintiff,           :
                                                                   :    20 Civ. 593 (LGS)
                            -against-                              :
                                                                   :        ORDER
 EQUIFAX INFORMATION SERVICES, LLC, ET :
 AL.,                                                              :
                                                                   :
                                              Defendants.          :
 ----------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendant Experian Information Solutions, Inc. (“Experian”), was served on

February 20, 2020, and is required to respond to the Complaint by March 12, 2020. Defendant Experian

has not timely appeared or responded to the Complaint;

        WHEREAS, the initial pretrial conference is scheduled for March 24, 2020, and the parties’ joint

conference materials are due March 17, 2020. It is hereby

        ORDERED that, if Plaintiffs are in communication with Defendant Experian: (1) all parties

shall file the joint conference materials, in accordance with the Order at Dkt. No. 5, by the March 17,

2020, deadline, and (2) Defendant Experian shall respond to the Complaint as soon as possible, or

request an extension, by March 17, 2020. If Plaintiff is not in communication with Defendant Experian,

Plaintiff shall file a letter by March 17, 2020, proposing next steps as to this Defendant, including

whether Plaintiff intends to move for default judgment. It is further

        ORDERED that Plaintiff shall serve a copy of this Order on Defendant Experian, by March 16,

2020, at 3:00 p.m. EDT, and file an affidavit of service on the docket by March 17, 2020.

Dated: March 16, 2020
       New York, New York
